EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 18, in the fourth to last line, in the phrase “the scan controller acquires”,
	replace “the” with --a--.
In claim 18, in the fourth to last line, in the phrase “each X-ray signals”,
	replace “signals” with --signal--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 6259766) discloses an X-ray CT apparatus (title and fig. 11) comprising: an X-ray detector (3) equipped with a plurality of detection elements (11) each of which is configured to output an X-ray signal in accordance with X-rays (from 1) passing through an object (2); and a scan controller (9) configured to acquire X-ray signals in each of a first mode and a second mode (col. 3:55-4:7; various examinations based on the region to be examined, wherein one region is for a first mode and another region is for a second mode) in which exposure dose is unchanged (during each mode) by switching between the first mode and the second mode (abstract: by adjusting spatial resolution), wherein, in the first mode, the scan controller acquires each X-ray signal outputted from each of the plurality of detection elements as high-resolution data (fig. 4), and in the second mode, the scan controller integrates X-ray signals outputted from some of the 
However, the prior art fails to disclose or fairly suggest an X-ray CT apparatus including: a scan controller configured to acquire X-ray signals in each of a first mode and a second mode during a same scan by switching between the first mode and the second mode during the same scan without changing a size of an X-ray irradiation area on the X-ray detector, wherein, in the first mode, the scan controller acquires each X-ray signal outputted from each of the plurality of detection elements as high-resolution data, and in the second mode, the scan controller integrates X-ray signals outputted from some of the plurality of detection elements and acquires the integrated X-ray signals as normal-resolution data, in combination with all of the other recitations in the claim. 

Regarding claim 18, the prior art discloses a corresponding device. 
However, the prior art fails to disclose or fairly suggest an X-ray detection device including: a data acquisition circuit configured to acquire X-ray signals in each of a first mode and a second mode during a same scan by switching between the first mode and the second mode during the same scan without changing a size of an X-ray irradiation area on the X-ray detection device, wherein, in the first mode, a scan controller acquires each X-ray signal outputted from each of the plurality of detection elements as high-resolution data, and in the second mode, the scan controller integrates X-ray signals outputted from some of the plurality of detection elements and acquires the integrated X-ray signals as normal-resolution data, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884